Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 6/17/21.
Claims 1-6, 9-13 are pending in this action.  Claims 7, 8, and 14 have been cancelled.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/17/21 has been entered.  
Withdrawn Rejections
The 103 rejections of the claims over Se-Hui et al. (KR 20160051084) Machine Translation in view of Woodyer et al. (US 2016/0302463) has been withdrawn due to the amendments to claims 1, 10, and 13.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Woodyer et al. (US 2016/0302463) in view of Ling et al. (US 2010/0009034) and Se-Hui et al. (KR 20160051084) Machine Translation. 
Regarding Claim 1:  Woodyer discloses beverages and food products containing psicose in high amounts [abstract].   Woodyer discloses a sweetener composition containing at least 70% and as much as 100% allulose/psicose [0085].  Woodyer discloses the allulose/psicose in the presence of smaller amounts of saccharides including fructose [0031; 0035-0037; 0039-0044; 0085].   Woodyer discloses at least 95% allulose with the remainder being another sweetener including fructose [0085].  This is indicative of the sweetener contains at least 95 parts allulose and 5 parts fructose [0085].  Woodyer also discloses that the reference is relevant to yogurt which is a fermented milk [0018; 0274].  Woodyer discloses adding allulose to milk before or after fermentation [0141; 0144].
Woodyer does not disclose wherein the allulose is contained in an amount of 7 to 9.8 parts by weight relative to 100 parts by weight of the fermented milk.
Woodyer does not disclose wherein the fructose is contained in an amount of 0.2 to 1.7 parts by weight in terms of dried solid content, relative to 100 parts by weight of the fermented milk.
Woodyer does not disclose wherein the pH of the fermented milk at 7°C after a date selected in 14 to 28 days from a manufacturing date is from 4.25 to 4.5.
Ling discloses a fermented milk containing with a controlled post fermentation acid production [abstract; 0007; ].  Ling discloses a fermented milk having a  pH of 3.8 to 4.9 [abstract]. Ling discloses a fermented milk having a pH of  4.1 or 4.3 after 1 month of storage at 12-25°C [Tables 2 and 4].
Se-Hui discloses a fermented milk stabilized with psicose (allulose) [abstract].  Se-Hui discloses that the psicose is 2 to 55 parts by weight of saccharides [claim 7].  Se-Hui discloses the saccharides at 2 to 20 parts by weight of the fermented milk [claim 21].  Se-Hui discloses a pH of 4.115 at day 15 at refrigeration temperatures [pg. 9 paragraph 118].  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the fermented milk of Woodyer to include a reduced acidification after fermentation as in Ling and Se-Hui since Ling discloses the inclusion of bacteria that exhibit reduced post acidification and since Se-Hui discloses that psicose/allulose as providing stabilization to fermented milks such that post acidification is reduced.
Further, at the effective filing date of the invention one would have considered the invention to have been obvious because the range taught by Se-Hui overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Although Woodyer does not explicitly disclose the sweeter in parts by weight, it is clear that it contains more than 70 parts by weight of allulose by its incorporation of over 97% allulose and that other saccharides are 20 parts or less since either fructose is absent or it was incorporated at less than 3% of the sweetener.
	Regarding Claim 2:  Woodyer discloses as discussed above in claim 1.  
Ling discloses a change in pH of 0.23 or 0.17 over 1 month at 12 to 25°C  [Tables 2 and 4].
Se-Hui discloses a difference in pH change over 15 days of .107 or .129 at refrigeration temperatures [pg. 9 paragraph 118]. 
 Although Ling does not disclose wherein a difference in pH of the fermented milk at 7°C after a date selected in 21 to 31 days from a manufacturing date, is 0.30 or less, Ling discloses stability at temperatures of 12 -25C and at 1 month, a pH change as little as 0.23 or .17, one of ordinary skill in the art would likely have had change in pH less than .30 at 21 days given the change was a little as .23 or .17 in Ling.
Although Se-Hui does not disclose wherein a difference in pH of the fermented milk at 7°C after a date selected in 21 to 31 days from a manufacturing date, is 0.30 or less, Se-Hui discloses including the same sugar for the purpose of stabilizing and further discloses stability at refrigeration temperatures and at 15 days, a pH change as little as .107, one of ordinary skill in the art would likely have had change in pH less than .30 at 21 days given the change was as little a .107 in the prior art.
	Regarding Claim 3:  Woodyer discloses as discussed above in claim 1.  
Ling discloses a change in pH of 0.23 or 0.17 over 1 month at 12 to 25°C  [Tables 2 and 4].
Se-Hui discloses that over 15 days the acidity change was .103 or .112 [pg.10, para 120].  Woodyer, Ling and Se-Hui do not disclose wherein a difference in titratable acidity of the fermented milk is equal to or less than 0.20%, at 7°C after a date selected in 17 to 28 days from a manufacturing date, as calculated according to the following 
Equation 1:  Titratable acidity (%) = O.1N NaOH titration amount (ml) X 0.009* X F** x 100
                                                              Sample weight (g)
* 1ml of O.1N NaOH corresponds to 0.009 of lactic acid,
** Factor of 0.1N NaOH
	Although Ling and Se-Hui does not disclose as recited, it would have been obvious to one of ordinary skill in the art that the change in acidity would have been less than .200 at 17 days, since after 15 days the acidity level of Se-Hui was .103 or .112 and in Ling it was .17 in Table 4.
	Regarding Claims 4 and 5:  Woodyer discloses as discussed above in claim 1.   Woodyer discloses that the milk is fermented using a yogurt culture [0141].  Woodyer does not disclose further comprising at least one kind of microorganisms selected from the group consisting of microorganisms of the genus lactobacillus, microorganisms of the genus bifidobacterium, and microorganisms of the genus streptococcus (claim 4); wherein at least one kind of microorganisms selected from the group consisting of Lactobacillus acidophilus, Lactobacillus mesenteroides, Lactobacillus gasseri, Lactobacillus delbrueckii, Lactobacillus rhamnosus, Lactobacillus casei, Lactobacillus brevis, Lactobacillus salivarius, Lactobacillus plantarum, Bifidobacterium lactis, and Streptococcus thermophilus (claim 5).
Ling discloses yogurt lactobacilli and specifically L. bulgaricus, S. thermophilus, and L. rhamnosus [0019-0023].
Se-Hui discloses microorganisms from the genus lactobacillus, Bifidobacteria, and Streptococcus [pg. 4, para 39]; Se Hui specifically discloses L. acidophilus and S. thermophilus [pg. 4, para 39].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Woodyer to include the microorganisms of Ling and Se-Hui since Woodyer discloses the inclusion of yogurt culture and since the bacteria of Ling and Se-Hui are typical.
	Regarding Claim 6:  Woodyer discloses as discussed above in claim 1.  
Woodyer as discussed above discloses the psicose in the presence of smaller amounts of saccharides including sucrose for example a table top sweetener containing 97.5 to 99.8% psicose/allulose and the remainder a nutritive sweetener including sucrose, fructose, or glucose or combinations [0031; 0035-0037; 0039-0044].
Se-Hui discloses glucose at 2 to 60 parts by weight [claim 7].
At the effective filing date of the invention it would have been obvious to modify the amount of glucose in Woodyer for the amount in Se-Hui in order to provide desirable sweetness and fermentable sugar to the milk.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by Woodyer and Se-Hui overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Regarding Claim 9:    Woodyer discloses as discussed above in claim 1.  Woodyer does not disclose further comprising milk in an amount of 80 to 95 parts by weight, relative to 100 parts by weight of the fermented milk.
Se-Hui discloses the milk at 2 to 97 parts by weight of the fermented milk [claim 21].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the fermented milk of Woodyer to include the milk being present in the amounts as in Se-Hui in order to provide a fermented product which would be considered a fermented milk product.
Regarding Claim 10:  Woodyer discloses a method of incorporating into beverages and food products, allulose/psicose in high amounts [abstract].   Woodyer discloses a sweetener composition containing at least 70% and as much as 100% allulose/psicose [0085].  Woodyer discloses the allulose/psicose in the presence of smaller amounts of saccharides including fructose [0031; 0035-0037; 0039-0044; 0085].   Woodyer discloses at least 95% allulose with the remainder being another sweetener including fructose [0085].  This is indicative of the sweetener contains at least 95 parts allulose and 5 parts fructose [0085].  Woodyer also discloses that the reference is relevant to yogurt which is a fermented milk [0018; 0274].  Woodyer discloses a method of making yogurt by adding yogurt culture and adding allulose to milk before or after fermentation [0141; 0144].
Woodyer does not disclose wherein the allulose is contained in an amount of 7 to 9.8 parts by weight relative to 100 parts by weight of the fermented milk.
Woodyer does not disclose wherein the fructose is contained in an amount of 0.2 to 1.7 parts by weight in terms of dried solid content, relative to 100 parts by weight of the fermented milk.
Woodyer does not disclose wherein the pH of the fermented milk at 7°C after a date selected in 14 to 28 days from a manufacturing date is from 4.25 to 4.5.
Ling discloses a method of making fermented milk containing with a controlled post fermentation acid production [abstract; 0007; ].  Ling discloses a fermented milk having a  pH of 3.8 to 4.9 [abstract]. Ling discloses a fermented milk having a pH of  4.1 or 4.3 after 1 month of storage at 12-25°C [Tables 2 and 4].
Se-Hui discloses a method of making fermented milk stabilized with psicose (allulose) [abstract].  Se-Hui discloses that the psicose is 2 to 55 parts by weight of saccharides [claim 7].  Se-Hui discloses the saccharides at 2 to 20 parts by weight of the fermented milk [claim 21].  Se-Hui discloses a pH of 4.115 at day 15 at refrigeration temperatures [pg. 9 paragraph 118].  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Woodyer to include a step of reducing acidification after fermentation as in Ling and Se-Hui since Ling discloses the inclusion of bacteria that exhibit reduced post acidification and since Se-Hui discloses that psicose/allulose as providing stabilization to fermented milks such that post acidification is reduced.
Further, at the effective filing date of the invention one would have considered the invention to have been obvious because the range taught by Se-Hui overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Although Woodyer does not explicitly disclose the sweeter in parts by weight, it is clear that it contains more than 70 parts by weight of allulose by its incorporation of over 97% allulose and that other saccharides are 20 parts or less since either fructose is absent or it was incorporated at less than 3% of the sweetener.
Regarding Claim 11:   Woodyer discloses as discussed above in claim 10.  Woodyer does not disclose wherein the improvement of storability is caused by suppression of a decrease in pH, suppression of an increase in acidity, suppression of an increase in sourness, suppression of post-fermentation, or suppression of growth of microorganism.
Ling discloses a method of making fermented milk containing with a controlled post fermentation acid production [abstract; 0007; ].
Se-Hui discloses preventing the reduction in pH and reducing a change in acidity [para 118-120].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the method of Woodyer would have resulted in a reduction of pH after fermentation since Ling discloses utilizing bacteria which will reduces after fermentation acidification and since Se-Hui discloses that the allulose is able to provide stability post fermentation.
Regarding Claim 12:  Woodyer discloses as discussed above in claim 10.  Se-Hui discloses microorganisms from the genus lactobacillus, Bifidobacteria, and Streptococcus [pg. 4, para 39].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Woodyer to include the microorganisms of Ling and Se-Hui since Woodyer discloses the inclusion of yogurt culture and since the bacteria of Ling and Se-Hui are typical.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Woodyer et al. (US 2016/0302463) in view of and Se-Hui et al. (KR 20160051084) Machine Translation. 
Regarding Claim 13:  Woodyer discloses beverages and food products, containing allulose/psicose in high amounts [abstract].   Woodyer discloses a sweetener composition containing at least 70% and as much as 100% allulose/psicose [0085].  Woodyer discloses the allulose/psicose in the presence of smaller amounts of saccharides including fructose [0031; 0035-0037; 0039-0044; 0085].   Woodyer discloses at least 95% allulose with the remainder being another sweetener including fructose [0085].  This is indicative of the sweetener contains at least 95 parts allulose and 5 parts fructose [0085].  Woodyer also discloses that the reference is relevant to yogurt which is a fermented milk [0018; 0274].  Woodyer discloses yogurt containing allulose and adding it to milk before or after fermentation [0141; 0144].
Woodyer does not disclose wherein the allulose is contained in an amount of 7 to 9.8 parts by weight relative to 100 parts by weight of the fermented milk.
Woodyer does not disclose wherein the fructose is contained in an amount of 0.2 to 1.7 parts by weight in terms of dried solid content, relative to 100 parts by weight of the fermented milk.
Se-Hui discloses a making fermented milk stabilized with psicose (allulose) [abstract].  Se-Hui discloses that the psicose is 2 to 55 parts by weight of saccharides [claim 7].  Se-Hui discloses the saccharides at 2 to 20 parts by weight of the fermented milk [claim 21].  Se-Hui discloses microorganisms from the genus lactobacillus, Bifidobacteria, and Streptococcus [pg. 4, para 39]; Se Hui specifically discloses L. acidophilus and S. thermophilus [pg. 4, para 39].  Se-Hui discloses that the inclusion of psicose stabilizes fermented milk [abstract].  Se-Hui discloses that the psicose prevents the reducing in pH and reducing change in acidity [para 118-120].  Although Se-Hui does not characterize the psicose as a “growth inhibitor”, its effect on the bacteria in fermented milk is indicative of the effect.  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the fermented milk of Woodyer would have exhibited reduced acidification after fermentation as in Se-Hui since Se-Hui discloses that psicose/allulose as providing stabilization to fermented milks such that post acidification is reduced.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Woodyer to include the microorganisms of Se-Hui since Woodyer discloses the inclusion of yogurt culture and since the bacteria of Se-Hui are typically used in yogurt culture.
Further, at the effective filing date of the invention one would have considered the invention to have been obvious because the range taught by Se-Hui overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Although Woodyer does not explicitly disclose the sweeter in parts by weight, it is clear that it contains more than 70 parts by weight of allulose by its incorporation of over 97% allulose and that other saccharides are 20 parts or less since either fructose is absent or it was incorporated at less than 3% of the sweetener.
Further, Examiner notes that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA1951).  In the instant case, the examiner has given weight to the bacteria and the recitation of allulose.                                                                                                                     
Response to Arguments
5.	The 103 rejections of the claims over Se-Hui et al. (KR 20160051084) Machine Translation in view of Woodyer et al. (US 2016/0302463) has been withdrawn due to the amendments to claims 1, 10, and 13.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793